Citation Nr: 0506976	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  93-14 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Atty.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The appellant had active military service from December 1982 
to December 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto.  The appellant's claim now originates from 
the VARO in New York, New York.

By way of a complex procedural history, it is noted that, in 
an unappealed September 1991 decision, the Board denied the 
appellant's claim for service connection for a psychiatric 
disorder.

Subsequently, in the September 1992 rating, the RO denied the 
appellant's attempt to reopen his claim of entitlement to 
service connection for a psychiatric disorder.  The veteran 
perfected his appeal as to the RO's action. 

Thereafter, in a May 1995 decision, the Board determined that 
new and material evidence had been received, and reopened the 
appellant's claim for service connection for a psychiatric 
disorder.  The Board then remanded the appellant's reopened 
claim to the RO for additional evidentiary development and a 
de novo review of the entire claims folder.  In a January 
2001 decision, the Board denied the appellant's claim for 
service connection for a psychiatric disorder. 

The veteran appealed the Board's January 2001 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, a Joint Motion for Remand and to Stay Proceedings 
was filed by the VA General Counsel and the appellant, 
averring that remand was required to allow the Board to 
provide adequate reasons and bases for its findings regarding 
the presumption of soundness upon entry into service.  See 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004).  
In an Order of September 2001, the CAVC vacated the Board's 
decision and remanded the matter, pursuant to the Joint 
Motion.  A copy of the CAVC's Order in this matter has been 
placed in the claims file.

In a May 2002 internal memorandum, the Board requested that 
additional evidentiary development be undertaken regarding 
the appellant's claim.  In September 2003, the Board remanded 
the appellant's claim to the RO for further evidentiary and 
procedural development.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
psychiatric disorder was permanently aggravated beyond its 
natural progression during the appellant's period of active 
military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1111, 1131, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

When the veteran was examined for enlistment into service in 
October 1982, there were no complaints or clinical findings of 
a psychiatric disorder, and he was found qualified for active 
service.  The service medical records (SMRs) reflect that, in 
May 1983, the veteran was referred to a psychiatric 
technician because of depression and an inability to cope 
with Navy life.  At that time, he denied a prior psychiatric 
history and requested a discharge from service.  Upon 
clinical evaluation, psychiatric findings were normal.

In August 1984 letter, received at the RO in May 1992, the 
Assistant Secretary of the Navy advised the appellant's 
mother that the appellant was doing well, and had adapted to 
the military way of life.

In October 1986, the veteran was discharged from service for 
the purpose of immediate reenlistment.  He underwent a 
reenlistment examination at that time, and complained of 
depression and excessive worry.  Psychiatric findings were 
reported as normal upon clinical evaluation, and he was found 
qualified for active service.

The SMRs further reveal that, in August 1987, the appellant 
complained of depression and frustration.  At that time, the 
assessment was of an immature personality disorder with low 
stress tolerance and depressed mood; and a need to rule out 
possible alcohol abuse.  The appellant sought treatment at 
the mental health clinic from August through December 1987.  
In August 1987, he was diagnosed with mixed substance abuse, 
with a need to rule out rule out dependence; and a 
personality disorder, antisocial and dependent.  

In September 1987, the clinical records note that the veteran 
reported episodic alcohol binges, and stated that he could 
drink up to one pint of liquor per night.  He also complained 
of recurrent suicidal thoughts for the previous ten years, 
with one suicidal gesture in 1984.  He gave a history of 
multiple behavioral problems in school since grade six, and 
legal problems.  He said he dropped out of school in the 10th 
grade.  Pertinent diagnoses included personality disorder, 
antisocial, dependent, and decompensation.

The appellant was hospitalized from late November to early 
December 1987 for evaluation of poor impulse control.  At 
that time, he gave a history of alcohol abuse since age 13, 
without prior treatment, and of heavy polysubstance abuse 
prior to service.  Although he reported alcohol use during 
service, he denied any drug use during service.  He had been 
advised to attend Alcoholics Anonymous (AA) several months 
before admission, but was noncompliant.  Clinical data 
reported evidence of sociopathic behavior before service, 
including involvement as a member of a street gang, and four 
arrests prior to service, for larceny, burglary, assault, and 
vandalism. His family history was remarkable for "nervous 
breakdowns" with hospitalization of his mother and brother, 
and alcoholism in his brother.  The appellant gave a history 
of heavy polysubstance abuse (THC, cocaine, LSD, and 
amphetamines) prior to service.

At discharge, diagnoses included alcohol abuse; psychoactive 
substance abuse; and mixed personality disorder, manifested 
by immature and antisocial traits with numerous arrests, 
frequent lying, polysubstance abuse, vandalism, stealing, 
fighting, poor impulse control, and failure to maintain a 
monogamous relationship.  It was further reported that the 
appellant was not considered to be mentally ill, but that he 
manifested a longstanding disorder of character and behavior 
of such severity as to render him incapable of serving 
adequately on active duty.  A page from the November 1987 
hospital summary, received in October 1989, reflects 
diagnoses of alcohol abuse and mixed personality disorder.

A December 1987 record from the Naval Hospital in San Diego 
indicates that the appellant was admitted to the hospital's 
psychiatric service on November 24, 1987, and discharged on 
December 1, 1987, as noted above.  The report also reflects 
that the discharge diagnoses were alcohol dependence; 
psychoactive substance abuse, NOS (not otherwise specified); 
and mixed personality disorder, not otherwise specified, 
manifested by immature and antisocial traits.

When examined for discharge in December 1987, the veteran 
complained of depression.  Psychiatric examination findings 
were normal.  According to the appellant's record of his 
final discharge from service, on his Report of Transfer or 
Discharge (DD Form 214), the reason for separation was 
"personality disorders."

VA progress notes, dated from January 1988 to May 1988, show 
that the appellant was regularly seen at the mental health 
clinic for symptoms associated with a psychiatric disorder.  
A January 1988 medical record reflects diagnoses of 
borderline personality disorder and anxiety depressive 
reaction. 

The appellant also sought VA treatment for his condition from 
February to May 1988.  His complaints included depression, 
boredom, insomnia, anger, irritability, social withdrawal, 
and apathy.  Diagnoses included a borderline personality 
disorder and alcohol abuse.  VA hospitalized the appellant 
from April to May 1988 due to a suicide attempt.  At this 
time, the examiner diagnosed an adjustment disorder and 
depressed mood.

In July 1988, the RO received an undated private report of 
treatment from C. T. V., M.D., a psychiatrist, who noted that 
the appellant presented with symptoms of a chronic depressive 
disorder which, according to his history, had developed 
during service.  Dr. V. diagnosed dysthymia, primary type, 
early onset, and recommended that the appellant continue with 
psychiatric treatment.

VA outpatient treatment reports, dated from April 1988 to 
January 1989, indicate that the appellant received clinical 
attention and treatment for several disabilities, including a 
psychiatric disorder.  The records note the April 1988 VA 
hospitalization due to a suicide attempt and indicate that, 
when admitted, he was found to be anxious, with blunted 
affect, fair concentration, and fair judgment and insight.  
He was treated with medication.  The discharge diagnosis was 
adjustment disorder, with depressed mood.  

Medical records received from the Social Security 
Administration (SSA), and dated from January 1988 to May 
1988, show that the appellant received clinical attention and 
treatment for several disabilities, including a psychiatric 
disorder.  A VA progress note dated in April 1988 indicates 
that Dr. C.M. referred him to the hospital, with a diagnosis 
of major depression and depressed mood.  

A July 1988 VA treatment report reflects a diagnosis of 
affective disorder. 

In November 1988, the RO received letters dated in July 1983, 
July 1984, August 1984, and June 1988 from the Assistant 
Secretary of the Navy, addressed to the veteran's mother, in 
response to her requests for information.  The letters 
contain statements to the effect that the veteran had 
experienced some problems with adjustment to military life 
and, although he performed satisfactorily, he was eventually 
discharged from military service due to a personality 
disorder. 

In March 1989, R.P.R., M.D., a psychiatrist, evaluated the 
appellant.  Among the records was the report of a psychiatric 
evaluation, conducted in March 1989, indicating that the 
veteran complained of anxiety and depression.  Following a 
mental status examination, the pertinent diagnosis was 
schizoid, DSM-III, versus borderline personality disorder.

Private treatment reports, dated from November 1989 to 
February 1990, include psychiatric evaluations.  During an 
evaluation in November 1989, the veteran reported that during 
his adolescence he had experienced difficulty in maintaining 
interpersonal relationships, and was only interested in 
passive activities.  Following a mental status evaluation, 
the examiner stated that the veteran showed characteristics 
of an avoidance-type personality disorder.  A follow-up 
evaluation, conducted in January 1990, confirmed the previous 
finding that the appellant appeared to suffer from an 
avoidance personality disorder.

A November 1989 SSA administrative decision reflects that the 
appellant filed an application for disability benefits in 
June 1989, based upon a psychiatric disorder.  The SSA 
decision concluded that the medical evidence established the 
appellant had severe affective disorder, a major depression, 
and a personality disorder, as well as alcoholism, was 
totally disabled from December 1987, and was entitled to 
disability benefits.

In August 1992, the RO received a written statement from the 
veteran's mother, indicating that her son was discharged from 
service for "other physical/mental condition - personality 
disorder."  She expressed her belief that the Navy hounded 
her son and destroyed his personality.  In September 1992, 
the RO received several lay statements from Assistant 
Secretaries of the Navy, dated from July 1983 to July 1984, 
the contents of which are discussed above.

Received in July 1993 were duplicate service medical records, 
dated from October 1982 to October 1987, previously reported 
above.  Subsequently received in February 1994 were duplicate 
lay statements, dated from June 1983 to July 1985, previously 
reported above.

Private medical records, dated from August 1994 to January 
1997, reveal that in August 1994 the appellant was referred 
for a psychological evaluation to understand adjustment 
patterns, abilities, achievements, and personality dynamics; 
provide information relevant to diagnosis and levels of 
functioning; and assist in determining areas for counseling 
and guidance.  The psychologist reported that the MCMI-II 
profile was consistent with the veteran's self report of 
having a prior diagnosis of a personality disorder.  The 
pertinent diagnostic impression was personality disorder, not 
otherwise specified, with schizoid and avoidant traits.  The 
records indicate that the appellant was subsequently referred 
for individual psychological counseling for treatment of a 
schizoid and avoidant pattern of behavior associated with his 
previously diagnosed personality disorder.  In January 1997, 
the appellant was again referred for a psychological 
evaluation when the impression was social phobia; personality 
disorder, not otherwise specified, with signs of both 
avoidant and schizoid personality features.

Private medical records, dated from March 1997 to July 1997, 
show ongoing clinical evaluation and treatment for the 
appellant's psychiatric disorder.  In a March 1997 written 
statement, J. H. B., M.D., noted that the appellant was seen 
for evaluation and reported suffering from wide mood swings.  
The diagnostic impression was panic disorder with 
agoraphobia; a need to rule out bipolar disorder; and 
borderline personality disorder.  During a subsequent 
clinical visit in April 1997, Dr. B. indicated that a more 
appropriate diagnosis for the appellant was bipolar I 
disorder with associated panic attacks.  In a July 1997 
statement, Dr. B. reported a diagnosis of bipolar I disorder, 
most recent episode mixed.

The veteran underwent VA examination in July 1999 and was 
examined by two physicians.  According to the examination 
report, he had an extensive family history of mental illness.  
It was noted that he had the understanding that bipolar 
disorder was an inherited disorder and admitted that he 
himself suffered from it as well.  The veteran indicated that 
he had failed miserably in the job market due to his tendency 
to be paranoid and get involved in conflicts with colleagues 
and supervisors.  He also explained that he was proud to 
serve in the military, but got angry about being discharged 
because he was sick.  Following a mental status examination, 
the examiner stated that it was apparent that the appellant 
suffered from bipolar disorder; that he displayed the classic 
symptoms of bipolar disorder, and that there was a clear 
family history of bipolar disorder.  That was the pertinent 
diagnosis.

Addenda to the above VA examination, dated in March 2000, 
were added to the record.  In a March 7, 2000 addendum, the 
evaluator noted that there was an extended family history of 
mental illness, apparently bipolar disorder, which no doubt 
had a genetic origin.  The examiner reported that, although 
the veteran's bipolar disorder did appear to have become 
apparent and worsened during his time in service, he would no 
doubt have developed symptoms of bipolar disorder had he 
remained a civilian.  The examiner further opined that the 
bipolar disorder did not appear to have been significantly 
exacerbated by military service over and above what one would 
have expected had he been engaged in normal activities in 
civilian life.  In a March 10, 2000, addendum, another VA 
examiner agreed that the appellant had multiple family 
problems including a history of mental illness, and that his 
acting-out teenage behavior might have been a forerunner of 
his current condition, but did not appear to manifest itself 
when he was in the military.

The veteran underwent VA examination in September 2002.  
According to the examination report, the appellant was last 
examined in July 1999, by two physicians during a board 
certified examination and the bipolar disorder was diagnosed.  
It was noted that prior to the current examination, the 
examiner reviewed the veteran's medical records.  The 
examiner indicated that the appellant had no diagnosable 
medical conditions.  A review of the appellant's psychiatric 
history indicates that at the end of his Naval service, the 
appellant became suicidal and was hospitalized for 
psychiatric treatment.  Alcohol and psychiatric problems were 
noted and he was initially diagnosed with a borderline 
personality disorder and alcoholism.  Subsequent diagnoses 
include a schizoid personality disorder and major depression.  
The veteran was re-hospitalized in April 1988 after his 
discharge from service.  Outpatient treatment included 
prescribed medication and individual treatment.  Diagnoses at 
that time included a bipolar disorder, for which mood 
stabilizing medication was prescribed.  

According to the examination report, the appellant said he 
had received SSA disability benefits for the past 16 years, 
and lived with his mother.  Although he was educated, his 
paranoia and mood instability evidently interfered with his 
ability to maintain gainful employment.  It was noted that 
two of his siblings were diagnosed with a bipolar disorder.  
The appellant described himself as socially avoidant, seldom 
left his home, and was anxious in crowds.  He reported 
smoking marijuana as a teenager and said he had quit using 
alcohol two years ago.  The VA examiner speculated that the 
veteran's alcoholism was an attempt to self-medicate and 
that, with prescribed mood stabilizers, the cravings for 
alcohol were gone.

On examination, the veteran was quite cooperative, talkative, 
and almost hypomanic.  His responses were appropriate, 
focused, and logical without tangential thinking or loose 
associations.  He described his mood as typically depressed 
but reported that he angered quickly and was aggressive and 
destructive, but denied violence.  He described a history of 
crying spells, and the examiner noted an unstable mood.  The 
appellant also described having anxiety attacks in a crowd 
and avoided people.  He ate one meal per day, and said his 
sleep varied greatly.  The examiner speculated that the 
appellant was hippomanic.  The appellant described poor 
concentration and low self-esteem, and denied a recent 
history of suicidality and no history of homicidality.  He 
gave a history of quitting school in the 10th grade after 
being suspended for fighting, but insisted he did not have 
behavioral problems.  The VA examiner speculated that perhaps 
the veteran's mood disorder first manifested itself when he 
was in the 10th grade.  It was noted that the appellant was 
arrested for driving while intoxicated at age 16.

Upon review of the clinical records and findings, the VA 
examiner opined that the appellant clearly met the criteria 
for a diagnosis of bipolar disorder and also appeared to have 
a personality disorder, not otherwise specified, with mixed 
features.  It was noted that the appellant appeared seriously 
impaired.  In the VA examiner's opinion, the appellant's 
bipolar disorder preexisted his Navy enlistment.  According 
to the VA examiner, although the appellant had his first 
episode of suicidal behavior in the navy, it appeared that it 
was a "logical progression that is common in bipolar 
disorder persons in their 20s, to experience both episodes of 
mania and suicidal ideation."  Furthermore, the VA examiner 
opined that the appellant's "naval experience had no 
significant affect on his bipolar disorder."  

The veteran underwent another VA examination in August 2004.  
According to the examination report, the examining physician 
reviewed the veteran's medical records.  The VA examiner 
commented that the difficulty with veteran's case was the 
"contradictory evidence" of a number of records, due to the 
appellant's "deliberate attempt to appear in a favored 
light".  The examiner based that conclusion upon the 
appellant's current examination, at which he essentially 
described no problems in his early childhood or early 
development.  In comparisons, it was noted that a 1987 Naval 
hospital summary indicates the appellant described severe 
problems with both alcohol and interpersonal dysfunction.  
Those records were also noted to reflect a prior driving-
under-the-influence charge and several blackouts.  Frequent 
episodes of intoxication and a recommendation to attend AA 
were noted.

When the VA examiner asked the appellant about legal problems 
prior to service, the appellant initially denied all problems 
with the law, and, when it was noted that the records 
reflected some problems, said he thought he was arrested 
once.  The examiner noted that records reflect that the 
veteran said he had numerous fights with street gangs, four 
civilian arrests (noted above), and polysubstance abuse.  
There were also repeated psychological and psychiatric 
diagnoses of personality disorder and avoidant and antisocial 
personality disorder, all suggesting a long-standing pattern 
of interpersonal relationships with substantial evidence that 
significant pathology existed prior to military service.  The 
veteran was noted to have been first hospitalized in service, 
which, according to the VA examiner, was often the case when 
an individual with difficulty with social norms was placed in 
that type of environment.

The VA examination report further indicates that the veteran 
manifested symptoms of recurrent depression since service, 
with mood swings and irritability, which appear more likely 
than not to be related to interpersonal dysfunction.  The 
appellant's psychiatric history includes four post-service 
hospitalizations related to mood difficulties.   The 
appellant denied all recent alcohol and drug use, and 
essentially denied all problems with alcohol abuse until 
confronted with previous problems.  He had not worked in two 
years, had limited day-to-day functioning, and had a 
difficult time maintaining interpersonal relationships.  

On examination, it was noted that there was no impairment in 
thought processes or communication.  There was no evidence of 
current delusions or hallucinations.  There was no suicidal 
or homicidal intent or plan.  The veteran was oriented.  
Panic attacks did not occur, mood was labile, and affect was 
congruent with limited impulse control.  The appellant had 
sleep difficulty.  In the VA examiner's opinion, the 
appellant's history and symptoms were consistent with severe 
personality disturbance with significant impairment through 
life, most of which was manifested prior to military service, 
along significant employment and social realms.  Another 
diagnosis was a significant mood disorder, not otherwise 
specified, with lability more likely than not appearing to be 
related to the personality component, with evidence of mood 
symptoms prior to service.  The Axis I diagnoses were mood 
disorder, not otherwise specified; plus alcohol and 
polysubstance dependence, in sustained full remission.

The VA examiner further opined that the veteran's mood and 
personality disorder appeared to have been present prior to 
military service.  In the VA physician's opinion, military 
service "did not appear to exacerbate [the veteran's] 
symptoms as substantial evidence of dysfunction was 
present".  The VA examiner noted that there was some 
evidence of malingering during the current examination, which 
likely contributed to the confusing nature of the appellant's 
records.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In July 2004, the RO provided the veteran with correspondence 
essentially outlining the duty-to-assist requirements of the 
VCAA.  In addition, the appellant was advised, by virtue of a 
detailed February 1993 statement of the case (SOC), and by 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claim, and that the SOC and SSOCs issued 
by the RO clarified what evidence would be required to 
establish service connection.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Furthermore, the September 2004 SSOC contained the new 
reasonable doubt and duty-to-assist regulations codified at 
38 C.F.R. §§ 3.102 and 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the veteran's awareness of the provisions of the legislation, 
since he was served with a copy of the Joint Motion which was 
filed with the CAVC after the bill became law.  In addition, 
he was provided, by the Court, a copy of the Order remanding 
his case.  Moreover, the Board afforded the veteran ample 
time in which to proffer evidence and/or argument after the 
case was returned from the Court, as set forth in the Board's 
February 2002 letter, soliciting any additional argument or 
evidence that the appellant or his attorney might wish to 
submit.  In May 2002, the appellant's attorney submitted a 
Brief in Support of Appellant's Claim.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, that would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

Personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997), specifically holding that "38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid exercise of the authority granted to the Secretary of 
Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
CAVC's interpretation of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary, and therefore the 
decision based on that interpretation must be affirmed); see 
also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran has contended that he has a psychiatric disorder 
due to service.  When he was examined for entry into service 
in 1984, a psychiatric abnormality was not noted and he was 
found qualified for active service.  Upon examination for 
reenlistment into service in 1986, a psychiatric abnormality 
was not noted.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the CAVC's 
analysis and the GC opinion, the Board cites 38 C.F.R. § 
3.304(b) herein only for the provisions of the regulation 
that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The CAVC has held that the presumption 
of soundness upon entry into service may not be rebutted 
without "contemporaneous clinical evidence or recorded 
history" in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Subsequently, the Federal Circuit explained the 
Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The evidence in this case clearly and unmistakably 
establishes that the veteran experienced psychiatric problems 
prior to his active service.  The Board observes that the 
treatment notes pertaining to his treatment during service 
include the veteran's acknowledgment that he had experienced 
recurrent suicidal thoughts for the previous 10 years; in 
fact, during a clinical evaluation in September 1987, the 
veteran gave a history of multiple behavioral problems in 
school since the sixth grade, and of legal problems as well.  
In addition, during his period of hospitalization in late 
November 1987, the veteran indicated that he had been a 
member of a street gang and had been arrested for crimes four 
times prior to service.  He described extensive illicit drug 
abuse before service.  The diagnostic conclusion that emerged 
from that hospitalization was that the veteran suffered from 
alcohol abuse, psychoactive substance abuse, and a 
personality disorder of mixed type.

Moreover, it is also noteworthy that, in an addendum to the 
July 1999 VA examination dated in March 2000, the VA examiner 
noted that the veteran's acting-out behavior as a teenager 
appeared to have been a forerunner of his current bipolar 
disorder.  In addition, in September 2002, a VA examiner 
concluded that the veteran's psychiatric disorder, diagnosed 
at that time as bipolar disorder, existed prior to service 
and, in August 2004, the recent VA examiner diagnosed mood 
and personality disorders that appeared to have be present 
prior to service but were not exacerbated by service.  
Moreover, as discussed below, there was no permanent 
aggravation of the claimed condition during service.  The 
Board therefore finds that the presumption of soundness under 
the provisions of 38 U.S.C.A. § 1132 has been rebutted 
regarding the veteran's complaints of a psychiatric disorder.

Thus, the remaining question, the presumption of soundness 
having been rebutted, is whether there was aggravation during 
service.  As noted above, the pertinent regulations provide 
that, in order to establish service connection by way of 
aggravation, it must first be shown that there was a 
permanent increase in severity of the condition during 
service.

The SMRs reflect complaints of depression and excessive 
worry, although they show that the only diagnoses of mixed 
substance abuse and personality disorder.  When he was 
examined for separation and reenlistment in October 1986, the 
veteran complained of depression, but a psychiatric 
abnormality was not noted.  When examined for discharge in 
December 1987, the appellant complained of depression but 
psychiatric examination findings were normal.  The veteran's 
DD Form 214 reflects that the reason for separation was 
personality disorders.  However, post-service medical records 
reflect the appellant's various psychiatric diagnoses of 
dysthymia, bipolar disorder and personality disorder.  

The most recent VA examiner, in August 2004, diagnosed a 
personality disorder.  A review of the facts indicates that 
this disorder was initially diagnosed in 1987, and that it 
has not been etiologically related to service.  Furthermore, 
as a matter of law, under basic principles relating to 
service connection, a lifelong pattern of action or behavior 
manifesting developmental defects or pathological trends in 
the personality structure due to a personality disorder is 
considered to be of pre-service origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  As discussed above, the applicable 
law and judicial precedent is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127.  Accordingly, entitlement to service 
connection for a personality disorder is not warranted.

Four VA examiners (in 1999, 2000, and 2002) diagnosed bipolar 
disorder.  However, in March 2000, two VA physicians opined 
that the diagnosed bipolar disorder was not aggravated by 
military service.  Moreover in 2002, the VA examiner who 
reviewed the appellant's medical records and examined the 
appellant, diagnosed a bipolar disorder, and opined that the 
appellant's military experience had "no significant 
[e]ffect" on the bipolar disorder.  See Cotant, supra. 

The most recent VA psychiatric examiner, who reviewed the 
veteran's medical records and examined him in August 2004, 
opined that the his psychiatric history and symptoms were 
consistent with a diagnosis of a personality disorder that 
had existed prior to service.  Although a mood disorder was 
also noted and thought to exist prior to service, it was 
thought to be related to the "personality component".  
Nevertheless, as set forth in detail above, personality 
disorders are not diseases or injuries under law applicable 
to VA benefits.  38 C.F.R. §§ 3.303 (c), 4.127.  Thus, the 
fact that the appellant's personality disorder may have 
existed prior to service is of no import in his claim. 

Thus, there is no medical evidence in the record showing that 
the veteran's pre-service psychiatric disorder underwent a 
permanent increase in severity in service.  The Board notes 
that the veteran has been variously found to have bipolar 
disorder and a personality disorder that existed prior to 
service, but these findings do not constitute evidence of an 
increase in the severity of the disability, or otherwise 
constitute additional disability for which service connection 
could be granted.  Chelte v. Brown, 10 Vet. App. 268 (1997); 
38 C.F.R. § 3.306(a), (b).

In support of his claim, the appellant points to the comments 
of Dr. C.T.V., whose undated report was received at the RO in 
July 1988.  At that time, Dr. C.T.V. opined that the 
appellant presented with symptoms of chronic depressive 
disorder, which according to history was developed during his 
Navy years until the present, and that there was no evidence 
that his problem existed prior to service.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court of 
Appeals for Veterans Claims has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

More persuasive, in the opinion of the Board, are the March 
2000, September 2002, and August 2004 opinions from VA 
physicians who reviewed the veteran's medical records and 
concluded that he had a bipolar disorder which existed prior 
to service and was not worsened by military service 
(according to the 2000 and 2002 VA examination reports) and 
that he had a personality disorder that existed prior to 
service (according to the 2004 VA examination report).  Thus, 
in these VA examiners' opinions, the veteran's military 
service did not contributed to a worsening of his existing 
psychiatric disorder.

The Board is persuaded that the VA medical opinions are most 
convincing, in that the examiners reviewed the medical 
evidence in the file.  See e.g., Wray v. Brown, 7 Vet. App. 
488, 493 (1995).  Where a medical expert has fairly 
considered all the evidence, his opinion may be accepted as 
an adequate statement of the reasons and bases for a decision 
when the Board adopts such an opinion.  Id.  The Board does, 
in fact, adopt the VA medical opinions on which it bases its 
determination that service connection for a psychiatric 
disorder is not warranted in this case.

As to the opinion of Dr. C.T.V., the Board finds that this 
physician did not clearly attribute the veteran's psychiatric 
disorder to military service.  Rather, Dr. C.T.V. suggested 
that according to history, the veteran's psychiatric disorder 
was developed during service and that there was no evidence 
that his problem existed prior to service, but did not 
provide any other clinical records to support that assertion.  
In fact, as noted above particularly in the 2004 VA 
examination report, the appellant's pre-service history is 
replete with evidence of behavior and substance abuse 
problems, although the appellant has not always been 
forthcoming about them.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record. Miller v. West, 11 
Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  There is no evidence, as 
propounded by Dr. C.T.V., that military activity led to the 
appellant's psychiatric disorder.  See Reonal; LeShore, 
supra.

Nor did Dr. C.T.V. provide clinical evidence to support his 
belief, and his opinion, although doubtless sincerely 
rendered, is for that reason not accorded great weight by the 
Board.  See Bloom v. West, Black v. Brown, supra.

On the other hand, the 2002 and 2004 VA physicians stated 
that they had reviewed the evidence of record.  The September 
2002 VA examiner explained that a review of the appellant's 
medical records demonstrates that the appellant clearly met 
the criteria for a diagnosis of bipolar disorder, and also 
had a personality disorder which pre-existed military service 
but that the first episode of suicidal behavior in service 
was a logical progression common to bipolar persons in their 
twenties, and that military service had no significant effect 
on the diagnosed bipolar disorder.  Although the August 2004 
VA examiner diagnosed a severe personality disturbance that 
had existed prior to service, that examiner also concluded 
that military service did not appear to exacerbate the 
appellant's symptoms, as substantial evidence of dysfunction 
was present.

Thus, the opinion of Dr. C.T.V. is accorded less weight than 
those of the 2002 and 2004 VA physicians.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a psychiatric disorder

In the absence of any competent evidence that a psychiatric 
disorder problem underwent a permanent increase in severity 
during service, the Board concludes that the claim for 
service connection for psychiatric disorder must be denied.  
The veteran has not provided any medical evidence 
demonstrating that the symptoms he exhibited in service 
represented a permanent increase in severity (as opposed to 
occasional flare-ups) of his psychiatric disorder.

Thus, while the Board acknowledges that he did have some 
psychiatric complaints in service, there is no showing that 
this worsened beyond its natural progression.  See 38 C.F.R. 
§ 3.306(b)(1).  The CAVC has consistently stated that 
"temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, not just the symptoms, has worsened."  See Maxson 
v. West, 12 Vet. App. 453, 458 (1999), citing Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels v. 
Gober, 10 Vet. App. 474, 479 (1997).

The evidence in support of the veteran's claim consists 
primarily of statements made by him in the recent past.  
However, the veteran is not shown to possess the technical 
competence to establish a relationship between psychiatric 
complaints in service and any post-service symptomatology.  
As discussed above, a claim based upon an assertion as to 
cause-and-effect relating to a particular disability requires 
competent medical nexus evidence.  The Court has reiterated 
this requirement many times.  See, e.g., Espiritu v. 
Derwinski and Routen v. Brown, both cited above.

In the absence of medical evidence that the veteran's 
psychiatric complaints underwent a pathological increase 
during active service, or that the episodes of psychiatric 
distress in service resulted in any permanent disability 
beyond that which pre-existed service, the claim for service 
connection for a psychiatric disorder must be denied.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claim. Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has a psychiatric disorder, related to service or any 
incident thereof.  38 U.S.C.A. §§ 1131, 5107(a); 38 C.F.R. §§ 
3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
psychiatric disorder must be denied.


ORDER

Service connection for psychiatric disorder is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


